DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Patent Application Publication 2018/0171188).
Regarding claim 1, Bae et al disclose an image display device sealing material comprising:
a resin component and a curing agent [see paragraph 0034], wherein
the resin component contains
biphenyl skeleton-containing epoxy resin having a weight-average molecular weight of 200 or more and 100,000 or less [see paragraphs 0020 and 0023, wherein the “curable oligomer” is optionally a biphenyl epoxy resin],
alicyclic skeleton-containing epoxy resin having a weight-average molecular weight of 180 or more and 790 or less [see paragraphs 0026 and 0029, wherein the “curable monomer” is optionally a alicyclic epoxy resin], and
styrene oligomer [see paragraph 0014].
Bae et al do not specify that the styrene oligomer has a weight-average molecular weight of 750 or more and 4000 or less. However, one of ordinary skill in the art would recognize that styrene has a monomer molecular weight of 104.1491; an oligomer consists of relatively few repeating units, and thus any styrene oligomer with more than 8 or 38 or fewer repeating units would fall within this range.
Regarding claim 4, Bae et al disclose the image display device sealing material according to claim 1, furthermore wherein the resin component further contains aliphatic hydrocarbon resin [see paragraph 0033, for example hydrogenated ester resin].
Regarding claim 7, Bae et al disclose the image display device sealing material according to claim 1, and furthermore an image display device sealing sheet composed thereof.
Regarding claim 8, Bae et al disclose the image display device sealing material according to claim 1, and furthermore wherein the image display device is an organic EL display [see paragraph 0003].

Allowable Subject Matter
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 2, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the resin component has a styrene oligomer content of 5 mass% or more and 25 mass% or less; regarding dependent claim 3, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the styrene oligomer .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899